EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Huter on May 16, 2022.
The application has been amended as follows: 
Regarding claim 25, in line 3, “coupled a retractor arm” has been changed to “coupled to a retractor arm”.  
Regarding claim 26, in line 3, “coupled a retractor arm” has been changed to “coupled to a retractor arm”.  
Regarding claim 37, in line 6, “coupled to the a distal end” has been changed to “coupled to a distal end”.  
EXAMINER'S COMMENT
Applicant argues on page 12 of the Remarks that Applicant disagrees with the application of 35 USC 112(f) to “angle adjustment assembly” in claims 33-37.  The examiner agrees regarding claim 35, which recites sufficient structure (a worm drive) to overcome the need for an interpretation under 35 USC 112(f).  However, claims 33, 34, 36, and 37 do not require the assembly to contain any specific structure, and the assembly is defined by its function in combination with the nonce term “assembly”.  Thus, the examiner maintains the interpretation under 35 USC 112(f) of “angle adjustment assembly” for claims 33, 34, 36, and 37.  
Claims 24-26, 31, 33-37, and 41-43 are allowable. Claims 27 and 32, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species I-V, as set forth in the Office action mailed on November 3, 2021, is hereby withdrawn and claims 27 and 32 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773